313 F.3d 1093
LOS ANGELES NEWS SERVICE; Robert Tur, Plaintiffs-Appellants,v.CBS BROADCASTING, INC.; Court-room Television Network, Defendants-Appellees.
No. 00-56470.
No. 00-57000.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 5, 2002.
Filed September 16, 2002.
Amended December 19, 2002.

1
H. Jay Ford III, Tyre Kamins Katz & Granof, Los Angeles, CA, argued the cause for the appellants. Lindsey A. Duro, Los Angeles, CA, and William A. Bergen, Auburn, CA, were on the briefs.


2
Frederick F. Mumm, Davis Wright Tremaine LLP, Los Angeles, CA, argued the cause and filed a brief for the appellees.


3
Appeal from the United States District Court for the Central District of California; Florence-Marie Cooper, District Judge, Presiding. D.C. No. CV-99-01041-FMC.


4
Before: O'SCANNLAIN and SILVERMAN, Circuit Judges, and REED,* District Judge.


5
Opinion by Judge O'SCANNLAIN; Partial Concurrence and Partial Dissent by Judge SILVERMAN.

ORDER

6
The opinion filed September 16, 2002 is hereby ordered amended as follows:


7
Slip Op. at 13984 [305 F.3d at 935]: Add a footnote on line 3 of the first full paragraph after the word "presses" that reads:


8
"CBS also claims that the videotape should be excluded as an evidentiary sanction. See Fed.R.Civ.P. 37(c)(1) (imposing sanctions where a party "fails to disclose information required by Rule 26(a)"). However, at the time this action was filed, the Central District of California had chosen not to incorporate the disclosures required by Rule 26(a)(1). Therefore, CBS's argument that the videotape should be excluded as a sanction fails because the district court, by local rule, had not adopted the mandatory disclosures that would otherwise be required under Rule 26(a) and subject to sanction under Rule 37(c)(1)."


9
With this amendment, the panel has voted unanimously to deny the petition for rehearing.


10
The petition for rehearing is DENIED.



Notes:


*
 The Honorable Edward C. Reed, Jr., Senior United States District Judge for the District of Nevada, sitting by designation